Citation Nr: 1619754	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  08-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for hallux valgus of the right big toe.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to July 1976, September 1976 to March 1982, and December 2003 to April 2005.  The Veteran also served in the Tennessee Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, continued the noncompensable rating assigned for hallux valgus, right great big toe.  

In July 2012, the Board remanded the Veteran's claim for a compensable rating for hallux valgus of the right big toe.  In November 2014, the Board, in pertinent part, denied entitlement to a compensable rating for hallux valgus of the right big toe and remanded the claim for sleep apnea, right knee, and left index finger disability for the issuance of a statement of the case (SOC).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, by an October 2015 Order, granted a Joint Motion for Partial Remand vacating the Board's November 2014 decision that denied a compensable rating for hallux valgus of the right big toe and remanding the case for compliance with the terms of the Joint Motion.  

With regards to the claim for sleep apnea, right knee, and left index finger disability, the SOC was issued in September 2015, and the Veteran did not perfect the appeal.  Accordingly, the Board does not have jurisdiction over these matters.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hallux valgus of the right big toe manifested as pain, slightly reduced range of motion, and mild hallux valgus displacement shown on X-rays. 

2.  For the entire appeal period, the Veteran's hallux valgus of the right big toe does not result in pes planus, Morton's neuroma, metarsalgia, hammer toes, hallux rigidus, pes cavus, clawfoot, malunion/nonunion of tarsal/metarasal bones, weak foot or muscle atrophy of the foot and does not approximate amputation with removal of the metarasal head or a severe foot injury.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for Veteran's hallux valgus of the right big toe have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.55, 4.56, 4.73, Diagnostic Code 5280, 5284 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in October 2007 prior to the initial adjudication of the above-noted claims.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran has been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability in December 2007, July 2012, and April 2015.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Hallux Valgus of Right Big Toe

The Veteran seeks entitlement to a compensable rating for his service-connected hallux valgus of the right big toe.  

The October 2015 Joint Motion for Partial Remand found that reasons and bases provided in the November 2014 Board decision were inadequate concerning whether 38 C.F.R. § 4.59 is applicable to the Veteran's "hallux valgus symptoms include plain, slightly reduced range of motion, and mild hallux valgus displacement shown by X-ray."  The Board will herein address this apparent deficiency.

The Veteran's hallux valgus of the right big toe is rated as a non-compensable (0 percent) disabling under Diagnostic Code 5280 for hallux valgus.  Under that diagnostic code, a 10 percent rating is warranted for each foot with severe hallux valgus, if equivalent to amputation of the great toe, or for each foot with hallux valgus when operated on with resection of metatarsal head.  38 C.F.R. § 4.71a.  This is the highest rating under the diagnostic code.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  However, even though a mild valgus deformity and degenerative changes have been identified by a December 2007 examiner, Diagnostic Code 5280 does not provide for any compensable rating based on limited motion.  Therefore, application of 38 C.F.R. § 4.59  does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  

Nevertheless, the Board finds that the Veteran's hallux valgus symptoms closely approximate a moderate foot injury, but no more, under Diagnostic Code 5284 and finds that a 10 percent rating is warranted for the entire appeal period.

In September 2007, the Veteran filed an informal claim for a compensable rating of his right foot hallux valgus, claimed as bunion of right foot.  

The Veteran's outpatient treatment recordfrom the Memphis VA Medical Center (VAMC) indicated he had undergone treatment at the podiatry clinic.  A January 2007 note indicated that the Veteran was found to have a prominent medial eminence of the right great toe metatarsophalangeal joint, with sufficient deformity to cause difficulty obtaining comfortable shoe fit.  Great toe range of motion was described as slightly decreased, and the Veteran was noted to have moderate pronation of the subtalar joint.  At that time, the Veteran was fitted for custom boots.  The remaining outpatient treatment notes described a substantially similar symptomatology relative to the right great toe. 

The Veteran was afforded a VA examination in December 2007.  The Veteran complained of toe aches and pain although it does not limit his work or impair his activities of daily living.  The Veteran is able to walk far distance but he does limp and walk on the lateral border of his foot to avoid loading the great toe.  Range of motion testing revealed dorsiflex ankle to 10 degrees, plantar flex to 50 degrees, inversion to 50 degrees, and eversion to 10 degrees.  Range of motion testing of the great toe revealed dorsiflexion to 30 degrees, plantar flexion to 30 degrees that is "smooth and painless."  The examiner found all range of motion equal active and passive and does not change with repetitive testing.  The Veteran had full strength in plantar flexion, inversion, eversion, and flexion and extension of his great toes and lesser toes.  The heel cord alignment is in 5 to 10 degrees of valgus.  The examiner found minimal tender to palpitation.  A radiographic report of the right foot was interpreted as essentially normal except of "mild hallux valgus."  
A December 2007 radiographic report of the right foot showed mild valgus deformity in the first MTP joint.  There is also narrowing of the joint space with subchondral sclerosis and small osteophytes seen consistent with early degenerative changes.  Posttraumatic degenerative changes are also seen at the third MTP joint.  

VA outpatient treatment records from the Memphis VAMC dated in July 2009 revealed complaints of painful bunions that interfere with shoe fit and ambulation.  The clinician noted that both feet exhibit prominent medial eminence at the first MTP joint with lateral deviation of the great big toe.  The range of motion of the right foot was found "slightly decreased" and pronates moderately at the subtalar joint.  

The Veteran was afforded a VA examination in July 2012.  The examiner found no evidence of hallux rigidus, Morton's neuroma, metatarsalgia, hammer toes, claw foot, malunion or nonunion of the tarsal or metatarsal bones, weak foot, scars, or any other foot injuries for the right foot.  The examiner found "mild to moderate symptoms" of right foot hallux valgus.  The Veteran has not undergone any type of surgery for hallux valgus.  The examiner concluded that the Veteran's foot condition does not impact his ability to work or cause functional impairment.  However, the examiner concluded that the Veteran has some pain but with supportive footwear, he is able to drive a truck daily.  

The Veteran was afforded a VA examination in April 2015.  The examiner conducted a review of the claims file and interviewed the Veteran.  The Veteran complained of pain in the toe and foot with prolonged activities.  The examiner found no evidence of flat foot (pes planus), Morton's neuroma, hammer toes, hallux rigidus, claw foot (pes cavus), malunion in the right foot.  The examiner found no pain, weakness, fatigability, or incoordination that limits functional ability in both feet.  With regards to functional impairment, the examiner found that the Veteran has difficulty with prolonged mobilization.  

Based on the foregoing, the Board has determined the preponderance of the evidence is against the assignment of a compensable rating for the right foot hallux valgus under Diagnostic Code 5280.  The above noted evidence indicates the Veteran's right great toe hallux valgus has been manifested by mild to moderate symptoms, which consist of pain, slightly reduced range of motion, and mild hallux valgus displacement shown on X-rays.  However, these findings do not establish the presence of severe hallux valgus, resection of the metatarsal head, or impairment equivalent to amputation of the great toe.  Therefore, the impairment is considered to be noncompensably disabling.  See 38 C.F.R. § 4.31.  

Nonetheless, the Board finds that the Veteran's right hallux valgus symptoms closely approximate a moderate foot injury, but no more, under Diagnostic Code 5284 and finds that a 10 percent rating is warranted.  In this respect, the Veteran's right hallux valgus deformity resulted in mild to moderate symptoms, which consist of pain, slightly reduced range of motion, and mild hallux valgus displacement shown on X-rays.  The VA examination in December 2007, July 2012, and April 2015 confirmed painful or difficulty with prolonged standing or walking, increased pain and potentially greater limitation on motion in the joint resulting in modification of ambulation.  Thus, a 10 percent rating is warranted for the entire appeal period.

Meanwhile, the Board finds that a rating greater than 10 percent is not warranted for any time during the appeal period as it cannot be said that the right hallux valgus more nearly approximated a moderately severe or severe foot injury as to warrant a higher rating.  Although the terms "moderately severe" or "severe" is not defined, given the findings of pain and moderate pronation, the Board finds that this description does not reflect an overall moderately severe foot disability.  Rather, the clinical evidence demonstrates that, while there is increased pain or difficulty with ambulation and "mild to moderate" symptoms associated with hallux valgus of the right foot, the Veteran's hallux valgus condition is relieved with custom shoes.  Although the Veteran complains of toe aches and pain with ambulation, he is able to walk far distance, drive, and perform all daily activities.  Thus, when considering the functional impairment on use under 38 C.F.R. §§ 4.40 and 4.45, the Veteran's overall disability level does not meet a nearly approximate, a "moderately severe" or "severe" foot injury.  

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the feet.  The Veteran is not does not suffer from flat feet, Morton's neuroma, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones or a weakened foot as documented in the VA examination report and the Veteran's subjective reports; therefore, consideration of Diagnostic Codes 5277 through 5283 are not warranted.  See 38 C.F.R. § 4.71a.    

In addition, the Board has considered whether a separate rating is warranted under any other potentially applicable diagnostic code related to the feet.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's right hallux valgus deformity.  As discussed above, the symptoms associated with the Veteran's disabilities - namely pain, slightly reduced range of motion, and mild hallux valgus displacement shown on X-rays - are contemplated in the application of Diagnostic Code 5284 which does not contain any limitations regarding the symptoms of disability which may be considered.  Any additional separate rating related to the feet under Diagnostic Codes 5276 through 5283 would result in double compensation for the same symptomology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.14; see also Brady, 4 Vet. App. at 206.  Moreover, as previously discussed, the Veteran does not have flatfeet, hammer toes, Morton's neuroma, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or a weakened foot which could, potentially, support the award of a separate rating in this case.

The Board has considered whether staged ratings under Fenderson, are appropriate for the Veteran's service-connected right foot hallux valgus however, the Board finds that his symptomatology has been stable during the course of this appeal.  Fenderson v. West, supra.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hallux valgus deformity with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disability that is not addressed by the rating schedule.  In this regard, the Veteran's current symptoms - namely pain, slightly reduced range of motion, and mild hallux valgus displacement shown on X-rays - are contemplated under the currently assigned rating under Diagnostic Code 5284, which allows for consideration of all symptoms, and fully address his symptomatology.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran reported to the December 2007 and July 2012 VA examiners that his foot condition does not affect his ability to perform his job as a truck driver.  Therefore, further consideration of a TDIU is not necessary.  

Accordingly, giving the Veteran the benefit of the doubt, a 10 percent rating, but no higher, is warranted for his hallux valgus of the right big toe.  The benefit of the doubt has been resolved in his favor to this extent.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An increased 10 percent rating, but no higher, for hallux valgus of the right great toe is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


